Per Curiam.
The certiorari was issued in this case to review a judgment of the Hudson County Court of Common Pleas, affirming an award made by the workmen’s compensation bureau in favor of the defendant Elizabeth Buehl. The accident occurred on December 17th, 1924. The prosecutor’s point in the case is that the decedent, Frederick Buehl, was not injured in an accident arising in and out of the course of his employment. The testimony taken'before Charles E. Corbin, the deupty commissioner in the workmen’s compensation bureau, is quite voluminous. Our reading of the testimony satisfies us that the conclusion reached by him was correct, and that it was not error for the Hudson County Court of Common Pleas to affirm the judgment. The judgment of that court is affirmed, and the writ of certiorari is dismissed, with costs.